1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
                       CENTRAL DISTRICT OF CALIFORNIA
8
9    SALLY JEAN LANE,                        )   Case No.: 5:18-cv-01104-AGR
                                             )
10               Plaintiff,                  )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting              )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,400.00 as
19   authorized by 28 U.S.C. § 2412, be awarded subject to the terms of the Stipulation.
20
     DATE: April 18, 2019
21
                              ___________________________________
22                            THE HONORABLE ALICIA G. ROSENBERG
                              UNITED STATES MAGISTRATE JUDGE
23
24
25
26

                                             -1-
